Citation Nr: 1230851	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-35 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral ear disability, to include a perforated eardrum and an inner ear tumor.  

2.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a service connection claim for a headache disability.  

4.  Entitlement to service connection for a thoracoabdominal aortic aneurysm.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Louisville, Kentucky, Regional Office's (RO).

On his October 2008 Appeal to the Board of Veteran's Appeals (VA Form 9), the Veteran requested a Board hearing at his local RO; however, this request was properly withdrawn before the hearing was held.  See 38 C.F.R. §§ 20.703, 20.704 (2011); see also Rpt. of Contact, Sept. 4, 2009.

The issues of entitlement to service connection for (1) a bilateral ear disability; (2) bilateral hearing loss; (3) a headache disability; (4) tinnitus; and (5) a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the Veteran of the October 1979 rating action, denying the merits of his service connection claims for a bilateral ear disability, bilateral hearing loss and a headache disability, based on the absence of a current disability or any nexus to military service, and of his appellate rights; however, appellate review was not perfected and no new and material evidence was received by VA within one year of this determination.  

2.  Evidence added to the record since the October 1979 rating action relates to unestablished facts necessary to substantiate the service connection claim for a bilateral ear disability and raises the possibility of substantiating the claim.  

3.  Evidence added to the record since the October 1979 rating action relates to unestablished facts necessary to substantiate the service connection claim for bilateral hearing loss and raises the possibility of substantiating the claim.  

4.  Evidence added to the record since the October 1979 rating action relates to unestablished facts necessary to substantiate the service connection claim for a headache disability and raises the possibility of substantiating the claim.  

5.  The preponderance of the evidence shows that the Veteran's thoracoabdominal aortic aneurysm was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The October 1979 rating decision that denied service connection claims for a bilateral ear disability, bilateral hearing loss and a headache disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011).

2.  Evidence added to the record since the October 1979 rating action, denying service connection for a bilateral ear disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Evidence added to the record since the October 1979 rating action, denying service connection for bilateral hearing loss, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  Evidence added to the record since the October 1979 rating action, denying service connection for a headache disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  A thoracoabdominal aortic aneurysm was not incurred in or aggravated by service and may not be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The VA has a duty to provide a claimant notification of information and evidence necessary to substantiate the claim submitted, the division of responsibility in obtaining evidence, and assistance in developing evidence pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in September 2006 and February 2007 letters to the Veteran.  The Veteran's various submissions through the course of the appellate process reflect his knowledge of the requirements to establish entitlement to the benefits sought as well as his meaningful participation in the adjudication of his claim; moreover, he has been represented by a service organization throughout the appeal and allowed an opportunity to submit additional evidence (which he did).  Consequently, the Board finds that the essential fairness of the adjudication was not affected and that any defect in notice did not result in any prejudice to the Veteran.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue decided has been obtained.  VA has obtained the Veteran's service, VA and private treatment records, as well as his Social Security Administration (SSA) folder.  He has properly withdrawn the request for a Board hearing in connection with this appeal.  See 38 C.F.R. §§ 20.703, 20.704.  Moreover, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor does the record reasonably identify any such evidence.  Thus, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims and no further assistance to develop evidence is required.  

The Board acknowledges that the Veteran was not provided a VA examination with regard to the thoracoabdominal aortic aneurysm claim, but the duty to provide an examination has not been triggered.  The evidence does not indicate the claimed disability may be reasonably related to service because it does not establish the condition (I) had its onset in service, (II) was diagnosed within one-year of separation, (III) has continually been present since separation, or (IV) is related to military service or any incident therein.  The evidence does not indicate the claimed disability may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).  

New and Material Claims

In October 1979, the RO denied the Veteran's initial service connection for an inner ear tumor with loss of hearing and headaches.  In making this determination the RO considered service treatment records, VA and private post-service treatment records, the September 1979 statement of private physician D. Richardson, M.D., and statements from the Veteran.  Based on this evidence, the RO concluded there was no evidence a current diagnosis or nexus to military service.  The Veteran was notified of the determination and his appellate rights; however, he did not appeal the determination and new and material evidence was not received within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The October 1979 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Numerous pieces of evidence have been added to the record since the October 1979 RO rating action, including VA and private treatment records, a June 2004 SSA disability examination report, a July 2004 VA examination report and a July 2007 SSA disability determination.  The Veteran has also submitted an October 2006 statement that provides extensive and relevant detail as to the circumstances of an in-service ear/acoustic trauma, in-service treatment, and continuous ear, audiological and headache symptoms since separation.  With respect to his statements and all other newly submitted evidence, the Board must presume such to be credible for the limited purpose of determining materiality; therefore, the Veteran's statement is competent and credible evidence previously not of record suggesting a possible basis to establish the claims.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).  Additionally, the medical evidence of record, including November 1991 and April 1994 private treatment records, at least suggest current diagnoses of the claimed conditions.  Ultimately, the evidence associated with the claims folder since the October 1979 rating action considered in light of VA's duty to assist sufficiently raises a reasonable possibility of substantiating the previously denied service connection claims for a bilateral ear disability, bilateral hearing loss and a headache disability.  Thus, new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received and the matter is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection claim

The RO deemed the Veteran to have initiated a service connection claim for a thoracoabdominal aortic aneurysm, in an October 2006 statement; however, neither this statement nor others of record reflect any desire to pursue a claim of this nature, particularly given the absence of any statement or argument in support of the claim by the Veteran.  Be that as it may, the claim was denied in the rating action on appeal, included in the October 2008 Statement of the Case (SOC) and the Veteran indicated on his October 2008 Appeal to Board of Veterans' Appeals (VA Form 9) that he sought to appeal all issues addressed in the SOC.  As such, the Board must adjudicate the merits of the claim properly within its jurisdiction.  See Evans v. Shinseki, 25 Vet. App. 7, 15-16 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

At the outset, the Board notes that the evidence of record sufficiently establishes the Veteran's diagnosis of thoracoabdominal aortic aneurysm.  See "Assessment," VA General Examination, Jul. 21, 2004; "Assessment," Private Hospital Discharge, Mar. 4, 2004.  Thus, the analysis to follow will center on whether such condition is related to military service.   

Again, the Veteran has not provided any argument or statements in support of the present service connection claim but to the extent any of his statements may purport to relate a thoracoabdominal aortic aneurysm to military service, as to this matter, he lacks the necessary training or expertise to provide a competent medical opinion to this effect.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds there to be no credible account relating a continuity of symptoms since separation.  Significantly, the Veteran's service treatment records document no treatment or complaints related to a condition of this nature and the first evidence of record diagnosing a thoracoabdominal aortic aneurysm is the February 2004 statement of private physician M. Kronenberg, M.D., placing the first competent diagnosis of the condition approximately 34-years after separation (i.e., from May 1970 to February 2004).  Upon considering these factors with all other evidence, the Board finds no credible lay evidence to support relating a thoracoabdominal aortic aneurysm to military service, placing the onset of the condition in service or indicating symptoms have been present since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).

Further, the medical evidence of record extensively documents the Veteran's thoracoabdominal aortic aneurysm treatment and hospitalization but these records contain no reasonable suggestion, much less any opinion, that the condition is related in any way to his military service.  Particularly probative is a July 2004 VA general examination report performed in connection with an unrelated claim that reflects the examiner's clear opinion that diagnosed thoracoabdominal aortic aneurysm is most likely related to hypertension, a nonservice-connected condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Board finds that the record as a whole, medical and lay, does not been reasonably raise a service connection claim for hypertension and this does not provide a basis to grant the claim.  See Brokowski v. Shinseki, 23 Vet. App. 79, 88 (2009) (VA is not required to anticipate a claim for benefits that has not been identified in the record by medical professionals or by competent lay evidence).  Consequently, the most probative medical evidence of record does not relate the Veteran's thoracoabdominal aortic aneurysm to military service or any occurrence of service origin.  

In sum, a thoracoabdominal aortic aneurysm was not present during military service, has not been related to military service or any occurrence therein and had its onset many years after separation.  Thus, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  


ORDER

The service connection claim for a bilateral ear disability is reopened; to this extent, the appeal is granted.

The service connection claim for bilateral hearing loss is reopened; to this extent, the appeal is granted.

The service connection claim for a headache disability is reopened; to this extent, the appeal is granted.

Service connection for a thoracoabdominal aortic aneurysm is denied.  


REMAND

The Veteran's provides a competent account of exposure to an artillery explosion in approximately 1969 or 1970, subsequent headaches, decreased audiological acuity and tinnitus symptoms, including continuously since separation, and the presence of growths on the bottom of his feet.  Service treatment records document the Veteran's treatment for ear pain and an indication of possible bilateral external otitis, as well as the treatment and removal of a plantar wart.  The competent post-service evidence of record also at least suggests the Veteran may have respective diagnoses of the claimed conditions.  Accordingly, VA must provide appropriate examinations for the claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the record suggests the Veteran may continue to receive treatment for the claimed conditions but no attempt to ascertain the dates and location(s), if any, of such treatment(s) has been attempted since the most recent August 2009 Supplemental Statement of the Case (SSOC) and such efforts should be undertaken.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all sources of private ear, hearing impairment, headache and foot treatment and/or hospitalization, since the most recent August 2009 Supplemental Statement of the Case (SSOC).  Then, undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims folder.

2.  Obtain copies of all outstanding records of VA treatment related to the Veteran's ear, hearing impairment, headache and foot conditions, since the most recent August 2009 Supplemental Statement of the Case (SSOC).  All development efforts and any negative response(s) should be associated with the claims file.   

3.  After the aforementioned development has been completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed ear, hearing impairment, tinnitus, headache and foot conditions.  The claims folder should be made available to and reviewed by the examiner(s), with such review noted in the provided report.  The examiner(s) should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

The examiner(s) should diagnose all ear, hearing impairment, tinnitus, headache, and foot pathology found to be present, if any.  Then, as to each diagnosed condition, please state whether it is as likely as not that the condition: 

(i) had its onset in service; and 

(ii) is related to military service or any incident therein, including artillery related noise exposure, treatment for ear pain and plantar wart treatment.  

The examination report should reflect consideration and analysis of all evidence of record, both medical and lay.  All conclusions should be supported by a complete rationale.    

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


